Plaintiffs, Weil-McLain Co. et al., at the term pending rehearing, filed a motion claiming the law announced in the opinion is contradictory in that it sustains the decree of August 18, 1944, but does not sustain the decrees of November 14 and November 23, 1945, on different claims, for different amounts, of the same plaintiffs, because the plaintiffs recovered by the first decree, but did not by those rendered after July 25, 1945, when the change in the law became effective.
The contention is that the decree of July 19, 1945, enterednunc pro tunc as of February 1, 1945, gave the plaintiffs vested rights to prove after July 25, 1945, the effective date of the amendment, additional amounts accruing after February 1, 1945, when the original decree in plaintiffs' favor was entered.
No one will deny but that the decrees of November 14 and November 23, 1945, were final orders, fixing the *Page 511 
amounts due plaintiffs, and appealable. No rights were granted by the decree of July 19, 1945, other than to prove their claims. With that decree the Director could not be required to pay any amount whatsoever. Plaintiffs' claim in reality is that they have vested rights in a procedural matter under the decrees of November, 1945, which fixed the amounts to be paid, because the right to funds is not denied; only the method of establishing it is changed. That this is not a vested right is settled by PeoplesStore of Roseland v. McKibbin, 379 Ill. 148.
We might add that had appellant seen fit to appeal from the decree of February 1, 1945, and it had been decided by this court subsequent to July 25, 1945, we would have been required to follow the law existing at the time the case was decided by us.(People ex rel. Toman v. Mercil  Sons Plating Co. 378 Ill. 142.) The effect of the act of July 25, 1945, was to deprive the circuit court of jurisdiction to fix and enter judgments for specific amounts from the time the act went into effect. The decree of July 19, 1945, was merely declaratory of the law as it then existed, and after July 25, 1945, the only manner in which the amount could be fixed was the method prescribed by amended section 6 of the Retailers' Occupation Tax Act. Ill. Rev. Stat. 1945, chap. 120, par. 445.
The fact that the original plaintiffs were able to recover on a judgment entered before the change in the law, which was not appealed from, and that the same plaintiffs could not two years later use the same procedure for collection of additional claims, does not indicate the opinion was inconsistent with established principles of law.
The motion is denied. *Page 512